  Case 2:21-cv-00186-JRG Document 8 Filed 06/02/21 Page 1 of 2 PageID #: 90




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


                                                §
JAWBONE INNOVATIONS, LLC,                       §
                                                §
                          Plaintiff,            §
                                                §     Case No. 2:21-cv-186
           v.                                   §
                                                §     JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO. LTD.                    §
AND SAMSUNG ELECTRONICS                         §
AMERICA, INC.,                                  §
                                                §
                          Defendants.           §
                                                §

                        NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that Sam Baxter, Texas State Bar 01938000, of McKool Smith, P.C.,

104 East Houston Street, Suite 300, Marshall, Texas, 75670, (903) 923-9000 [Tel], (903) 923-

9099 [Fax] hereby enters an appearance as one of the attorneys for the Plaintiff, Jawbone

Innovations, LLC.

Dated: June 2, 2021                         BROWN RUDNICK LLP

                                            Alfred R. Fabricant
                                            NY Bar No. 2219392
                                            Email: afabricant@ffabricantllp.com
                                            Peter Lambrianakos
                                            NY Bar No. 2894392
                                            Email : plambrianakos@ffabricantllp.com
                                            Vincent J. Rubino, III
                                            NY Bar No. 4557435
                                            Email: vrubino@ffabricantllp.com
                                            FABRICANT LLP
                                            230 Park Avenue, 3rd Floor W.
                                            New York, NY 10169
                                            Telephone: (212) 257-5797
                                            Facsimile: (212) 257-5796
  Case 2:21-cv-00186-JRG Document 8 Filed 06/02/21 Page 2 of 2 PageID #: 91




                                           /s/ Sam Baxter
                                           Samuel F. Baxter
                                           Texas State Bar No. 01938000
                                           sbaxter@mckoolsmith.com
                                           Jennifer L. Truelove
                                           Texas State Bar No. 24012906
                                           jtruelove@mckoolsmith.com
                                           MCKOOL SMITH, P.C.
                                           104 E. Houston Street, Suite 300
                                           Marshall, Texas 75670
                                           Telephone: (903) 923-9000
                                           Facsimile: (903) 923-9099


                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on June 2, 2021. As such, this document was served on all

counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).

                                                  /s/ Sam Baxter
                                                  Sam Baxter




                                              2
